Case: 15-60079      Document: 00513477116         Page: 1    Date Filed: 04/22/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals

                                    No. 15-60079
                                                                                      Fifth Circuit

                                                                                    FILED
                                  Summary Calendar                              April 22, 2016
                                                                               Lyle W. Cayce
PATRICK L. KING; CATHY S. KING,                                                     Clerk


                                                 Plaintiffs-Appellants

v.

STATE OF MISSISSIPPI; COPIAH COUNTY; CITY OF HAZLEHURST;
RIAA; JAMES DUFF INVESTIGATIONS, L.L.C.; CHANNEL 12 WJTV; FOX
40; CHANNEL 3 WLBT; GANNETT RIVER STATES PUBLISHING
CORPORATION,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:14-CV-157


Before CLEMENT, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Patrick L. King and his wife, Cathy S. King, move to proceed in forma
pauperis (IFP) to appeal the dismissal of their complaint filed in 2014, in which
they asserted numerous claims against the various defendants.                               The
allegations in the complaint arose out of Patrick King’s arrest and subsequent


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60079     Document: 00513477116     Page: 2   Date Filed: 04/22/2016


                                  No. 15-60079

guilty plea in state court to multiple felony counts of selling recordings without
displaying required information. The district court granted each defendant’s
motion to dismiss because either the district court was without subject matter
jurisdiction under Federal Rule of Civil Procedure 12(b)(1) or the Kings failed
to state a claim upon which relief could be granted under Federal Rule of Civil
Procedure 12(b)(6). The district court denied the Kings permission to proceed
IFP on appeal.
      We review dismissals pursuant to Federal Rule of Civil Procedure
12(b)(1) and (6) de novo. Raj v. La. State Univ., 714 F.3d 322, 327 (5th Cir.
2013) (involving a dismissal pursuant to Rule 12(b)(1)); Atchafalaya
Basinkeeper v. Chustz, 682 F.3d 356, 357 (5th Cir. 2012) (involving a dismissal
pursuant to Rule 12(b)(6)).    We may dismiss the appeal if it is frivolous.
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2.
      On appeal, the Kings challenge the district court’s determination that
Patrick King’s attack on the constitutionality of his convictions and sentences
are barred by Heck v. Humphrey, 512 U.S. 477, 484 (1994). Because Patrick
has not made the showing required by Heck, he has not shown that his attack
presents a nonfrivolous appellate issue. See Howard, 707 F.2d at 220.
      Next, the Kings challenge the district court’s rejection of their
defamation claims against WJTV, WLBT, Fox 40, and the Clarion-Ledger.
Because the Kings have not shown that the district court erred in determining
that their defamation claims were time barred under state law, they have
failed to establish that their defamation claims present a nonfrivolous
appellate issue. See Howard, 707 F.2d at 220; see MISS. CODE ANN. § 15-1-35
(2003).
      The Kings also dispute the district court’s determination that Attorney
General Jim Hood could not be added as a defendant. Because the Kings



                                        2
    Case: 15-60079    Document: 00513477116        Page: 3   Date Filed: 04/22/2016


                                 No. 15-60079

provide only conclusory arguments that the district court erred, they have
abandoned any challenge to the district court’s decision. See Yohey v. Collins,
985 F.2d 222, 224-25 (5th Cir. 1993).
      In their remaining claims, the Kings fail to meaningfully address the
district court’s reasons for dismissing their complaint and denying them IFP
status.   Consequently, they have not shown that they will raise any
nonfrivolous appellate arguments regarding these issues. See Howard, 707
F.2d at 220; see also Yohey, 985 F.2d at 224-25.
      Because the Kings have failed to show that their appeal involves any
arguably meritorious issue, see Howard, 707 F.2d at 220, their motions for
leave to proceed IFP on appeal, for sanctions against the defendants, and for
the issuance of a subpoena to the court reporter are DENIED. The appeal is
DISMISSED as frivolous. See Howard, 707 F.2d at 220; 5TH CIR. R. 42.2.




                                        3